UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6327



WILBERT EUGENE HAMPTON,

                                              Plaintiff - Appellant,

          versus


CATHERINE TURLINGTON, Doctor; EASTERN SHORE
EYE CENTER; JOHN FOLEY, Doctor; RITE AID
PHARMACY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-118-2)


Submitted:   July 27, 2000                  Decided:   August 3, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbert Eugene Hampton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilbert Eugene Hampton appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Hampton v. Turlington, No. CA-00-118-2

(E.D. Va. Feb. 24, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2